Shith, T.,
delivered the opinion of the court.
The streets of a municipality, including the sidewalks, “from side to side and from end to end,” are for the use of the public, and, in the absence of legislative authority, a board of aldermen, or city council, have no power to permit a permanent obstruction thereof. The permission, therefore, given appellee by the board of aldermen to extend his warehouse over the sidewalk in question, was void, and afforded him no protection. It being shown that appellants suffer thereby damage peculiar to them■selves, different from that sustained by the general public, the injunction ought to have been granted as prayed for.
The decree of the court below is reversed, and decree here reinstating the injunction and making same perpetual; costs here and in court below to be paid by appellee.

Reversed.